Ireland, J.
(concurring). While I agree with the conclusion reached today, I disagree with the majority’s assessment of Standing Order 1-93 (4) of the Juvenile Court. Ante at 688-689. Because I believe that standing order 1-93 (4) makes sense, I write separately. The order states: “In every care and protection case counsel shall be appointed at the preliminary hearing for each parent, guardian, and child in accordance with the provisions of SJC Rule 3:10. In the event that a party is not present at the preliminary hearing, counsel shall nevertheless be appointed pending a determination of indigence. Counsel may be appointed for a parent whose identity is unknown, if the court deems such appointment appropriate.” (Emphasis added.) This order properly emphasizes the importance of representing the interests of the absent parent. Among other things, appointed counsel could undertake a due diligent search for the parent and help ensure that the absent parent is included in the department’s treatment plan. A private attorney appointed to represent the *692interests of an absent parent may obtain information from family members that neither a DSS attorney nor a court-appointed investigator could — both because the family may be more forthcoming and because appointed counsel may not be viewed as the “enemy” or an adversary.
In my opinion, the rationale for appointing counsel at this stage of the proceedings is sound and makes common sense. It obviates any unnecessary delay that might occur if the absent parent later appears with a valid explanation for not having attended the preliminary hearing and wishes to participate in the case and, by extension, the child’s life. The Juvenile Court would then be in the awkward position of having to start the case over — to arrange an investigation, treatment plan, clinic referral, and, perhaps, visitation for the now present parent, all of which could take months. Because such delays often result in significant hardship for the child, the appointment of counsel at the preliminary hearing is a particularly beneficial safeguard. Custody of a Minor, 389 Mass. 755, 764 (1983) (“Unless proceedings involving the custody of a minor are expedited, they fail to accomplish their purpose. . . . Prompt resolution of [such] issues is essential”).
Parenthetically, I would add that standing order 1-93 could be improved by requiring counsel who has been appointed to represent an absent parent to withdraw if, after making a due diligent search, counsel is unable to locate the parent.